McKAY, Circuit Judge,
concurring:
I fully agree that the NCAA has standing as representative of its member institutions. I believe, however, that we have no need to decide whether the Association also has standing to sue on its own behalf. The Association seeks no relief that would require us to differentiate between the two bases of standing. Once we have properly found standing on the representational theory, our inquiry should end. I therefore do not join in Part II of the court’s opinion, which is mere dictum.